Citation Nr: 0212329	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  00-24 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected right shoulder disability, currently evaluated as 
20 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected right ulnar nerve disability, currently evaluated 
as 30 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1969 to May 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision by the RO.  



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.

2.  The service-connected right shoulder disability is shown 
to be productive of a level of functional impairment that 
more nearly approximates that of restriction of the arm to 25 
degrees from the side.  

3.  The April 2000 VA examination revealed that the veteran 
had normal range of motion in the elbow, hand and wrist.  

4.  The service-connected right ulnar disability is not shown 
to produce complete paralysis of the ulnar nerve with such 
symptoms as a "griffin claw" deformity, marked atrophy in 
the dorsal interspace and thenar and hypothenar eminences, 
loss of extension of the ring and little fingers or the 
inability to spread the fingers.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 30 percent rating 
for the service-connected right shoulder disability have been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a; Diagnostic Codes 5201, 5202 (2001).  

2.  The criteria for an increased rating, greater than 30 
percent, for the service-connected right ulnar nerve 
entrapment have not been met.  38 U.S.C.A. § 1155, 5107, 7104 
(West 1991 & Supp. 2002); 38 C.F.R. § 4.124a; Diagnostic Code 
8516 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Factual background

The VA treatment records, dated September 1997 through 
September 2000, show that the veteran was treated for his 
right arm and shoulder disabilities.  Specifically, in 
September 1997, range of motion of the veteran's right 
shoulder was limited to 45 degrees of elevation and 40 
degrees of abduction.  Flexion at the elbow was normal.  

X-ray studies taken in November 1998 of the right shoulder 
revealed osteoarthritis and a questionable diagnosis of a 
calcification in the periarticular soft tissue.  

In February 1999, The veteran stated that his right upper 
extremity and shoulder disabilities were getting worse.  The 
shoulder was limited to 45 degrees of elevation and 40 
degrees of abduction, but flexion at the elbow was normal.  
Edema was noted over the entire right extremity and strength 
had decreased distally with the entire hand, and grip 
strength was poor.  

Likewise, in a March 1999 electromyograph (EMG) evaluation, 
the veteran had complaints of paresthesias in the fourth and 
fifth fingers and the ulnar border of the "form."  

The veteran showed a decreased ability to initiate strong 
contractions of the right arm and he exhibited some tremor 
with attempting to use the right extremity.  Tendon responses 
were normal and Tinel's sign was negative in the right wrist 
and elbow.  

The examiner noted no significant muscle atrophy, but manual 
muscle test showed some give out phenomena throughout the 
right upper extremity with weakness and resisted shoulder 
activity.  

The testing revealed that the veteran had normal distal 
latency of all nerves tested.  Adduction velocity of the 
right ulnar motor nerve was considered to be within normal 
limits, but the examiner also noted that it was impossible to 
isolate the middle portion of the nerve because of the past 
nerve transpositions.  The ulnar sensory nerve was shown to 
be slow.  

The veteran was found to also have a decreased ability to 
maintain "into the pattern and motor unit recruitment."  
Insertional activity throughout the extremity was normal and 
there was no sustained abnormal spontaneous activity 
identified.  In conclusion, the examiner stated that in 
comparison to previous testing, the veteran exhibited 
additional slowing of the ulnar sensory nerve with a 
concurrent loss of evoked amplitude. 

In May 1999, the veteran exhibited significant weakness and 
tenderness in the right upper extremity.  Furthermore, in an 
October 1999 treatment note, the examiner discussed the 
results of EMG and nerve conduction testing in July 1999.  He 
stated that the testing revealed ulnar conduction problems.  

Additionally, he reported that the veteran had complaints of 
severe pain and swelling in the right hand and arm, 
particularly the fourth and fifth fingers.  The examiner 
believed that the veteran's symptoms possibly represented a 
complex regional pain syndrome or reflex sympathetic 
dystrophy.  He recommended a ganglion block and occupational 
therapy.  

In February 2000, the veteran underwent a stellate ganglion 
block.  The veteran had complaints of moderately severe 
aching and throbbing pain.  The range of motion of the 
fingers and thumb was severely limited and he had moderate 
pain when moving his hand.  Moderate edema was noted in the 
right hand along with a higher temperature than the left.  
There was a loss of skin folds and the subcutaneous veins 
were not easily seen.  After the procedure was performed, the 
veteran did not show signs of sympathetic blockade or 
Horner's syndrome, and the temperature of the extremities 
remained the same with no change in the pain pattern.  

Following the ganglion block, in a February 2000 treatment 
note, the veteran's right hand was mildly swollen and had a 
tremor with activity.  The examiner discussed alternate 
treatment plans with the veteran, including a sympathectomy 
or electrical stimulation to the spine.  

In November 1998, the veteran underwent a VA neurological 
examination.  The veteran was essentially unable to lift 
anything more than four pounds with his right arm and 
experienced decreased dexterity of the right hand and 
decreased coordination of the right arm.  

The veteran also had complaints of intermittent edema and 
color changes in the right fourth and fifth fingers.  He had 
problems performing fine motor tasks when using the second 
through the fifth fingers, but was fine when only using the 
first and second fingers, and he experienced an overall 
weakness of the entire arm.  

The examiner further reported that March 1997 electromyograph 
(EMG) results did not show any abnormality of nerve 
conduction.  Furthermore, the veteran exhibited increased 
insertional activity in the ulnar innervated muscles of the 
hand and an increase in the amount of polyphasic motor units 
seen in the ulnar innervated muscles of the forearm.  The 
veteran also stated that he was treated with a TENS unit, 
which alleviated some pain  

Upon examination, the veteran's strength was 4 to 4+/5 in the 
right upper extremity, but the weakness was not in any 
particular nerve root or peripheral nerve distribution.  
There was no atrophy of the right upper extremity and range 
of motion was 160 degrees abduction and 80 degrees external 
rotation with normal range of motion in all other joints.  

A sensory examination revealed the veteran to be intact 
except for decreased sensation over the medial aspect of the 
right hand and over the fourth and fifth fingers.  The 
veteran exhibited occasional postural tremor of the right 
upper extremity and there was a slightly slowed rapid 
alternating movement in the right hand.  All reflexes were 
2/4 and he exhibited a slight right pronator drift.  

In conclusion, as to the veteran's right shoulder disability, 
the examiner stated that he had decreased range of motion and 
that his symptoms limited his ability to perform certain 
activities, including heavy lifting and performing tasks 
above his head.  

Neurologically, the examiner stated that the veteran probably 
did have a right ulnar neuropathy in the past and that 
numbness over his right fourth and fifth fingers and over the 
medial aspect of the right hand may be residual effects.  He 
further stated that the ulnar neuropathy may have also caused 
some mild weakness in the ulnar innervated muscles and that 
these symptoms would decrease his ability to perform certain 
fine motor tasks using the right hand and decrease his 
ability to perform heavy lifting.  

In November 1998, the veteran also underwent an orthopedic 
examination.  The veteran had complaints of pain and weakness 
in his entire right arm.  An examination of the right upper 
extremity revealed no evidence of muscle atrophy, joint 
swelling, or malalignment.  

The examiner noted there was some loss of shoulder rotation 
and that the veteran had some difficulty in maintaining his 
right arm against gravity.  
The examiner diagnosed the veteran as having postoperative 
chronic dislocation of the right shoulder and postoperative 
right elbow anterior relocation of the ulnar nerve.  

A February 1999 VA radiology report of the veteran's right 
elbow revealed normal articulations between the radius, ulna, 
and humerus with no joint effusion.  Likewise, x-ray studies 
of the right shoulder revealed no evidence of dislocation, 
but showed a small fragment or loose body adjacent to the 
superior aspect of the glenoid.  

In August 1999, Dr. Wheeling performed electrodiagnostic 
testing on the veteran's right arm.  The nerve stimulation 
tests revealed, in part, prolonged ulnar sensory latencies, 
decreased amplitudes of the ulnar sensory nerve action 
potential (SNAP), prolonged ulnar motor distal latency with 
preserved amplitude, and forearm "CV," but decreased 
slightly around the elbow.  

As to EMG findings, Dr. Wheeling stated that the veteran's 
effort was poor and inconsistent and that the only 
information he could state with accuracy, was that there was 
no membrane irritability.  The only large "MUAP'S" were in 
the triceps, the extensor indicis proprius, and the extensor 
digitorium communis, but the examiner stated that the results 
were not accurate due to the veteran's effort.  Dr. Wheeling 
diagnosed the veteran as having, in part, a primarily sensory 
peripheral neuropathy with both a demyelinating and axonal 
component.

In April 2000, the veteran underwent another VA neurological 
examination.  The veteran had complaints of numbness and a 
cold sensation in the fourth and fifth digits and edema of 
the forearm and hand.  Likewise, he stated that has noticed 
an intermittent action tremor of the right hand and that his 
right arm symptoms have gotten so severe that his arm is 
almost "useless to him."  

The veteran stated that he could not write, button his shirt, 
or perform any heavy lifting with the arm and that he had 
difficulty performing any fine motor tasks.  The veteran was 
using a TENS unit to treat his pain and had tried sympathetic 
blocks with no success.

The examination revealed strength in the upper right 
extremity to be 3 to 4/5 and the veteran held his right 
shoulder lower than his right shoulder.  The veteran was not 
able to abduct his right shoulder beyond 90 degrees, extend 
the shoulder beyond 15 degrees, or flex the shoulder more 
than 70 degrees.  

The veteran had almost normal range of motion at the right 
elbow, wrists, and hands.  He exhibited decreased sensation 
over the entire right upper extremity, as well as decreased 
incoordination with rapid alternate movements testing.  The 
veteran was not able to flex the right fifth finger and he 
had an action tremor with right finger to nose testing.  All 
reflexes were 2/4 and there was no pronator drift.

The examiner stated that the veteran had a right ulnar 
neuropathy that caused some of his symptoms.  He also stated 
that some of the veteran's symptoms were related to 
musculoskeletal pain and that he suffered from cervical spine 
degenerative disease, and that all of these symptoms combined 
have prevented the veteran from using the right upper 
extremity for most tasks.  

In April 2000, the veteran also underwent another VA 
orthopedic examination.  The veteran had complaints of 
continuous pain and weakness in his right shoulder and elbow.  
An examination of the right upper extremity revealed no 
change in the appearance of the skin, no different in 
hydration or temperature, and that the veteran was able to 
abduct his shoulder to 90 degrees.  He was able to hold his 
arm against gravity, but not against external force, and 
range of motion of the elbow was normal, but painful.  

The veteran exhibited tenderness over the scar, but the scar 
itself was not tender and no keloid was present.  Right hand 
grip was weak, the small fingers remained in extension, and 
the veteran experienced numbness in the ulnar innervation to 
the right hand.  

The examiner diagnosed the veteran as having postoperative 
disability of the right shoulder and ulnar transplant of the 
right elbow with weakness and pain in the right upper 
extremity disproportionate to the actual findings.  

The examiner also commented that, as to reflex-sympathetic 
dystrophy, the veteran's only symptom was pain.  He further 
stated that the veteran did not use his right upper 
extremity, but did not hold it in a "useless steady 
position."  As to the problems with the veteran's right 
upper extremity, the examiner opined that the veteran's right 
arm disability was related to the right shoulder disability.  


Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  

Accordingly, the Board determines that the change in the law 
does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without further 
developing the claim, as the requirements of the new law and 
regulations have essentially been satisfied.  

In this regard, by virtue of the September 2000 Statement of 
the Case and December 2000 Supplemental Statement of the Case 
issued during the pendency of the appeal, the veteran and his 
representative have been advised of the law and regulations 
governing his claim, and have been given notice of the 
information, medical evidence, and/or lay evidence necessary 
to substantiate the claim.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the veteran 
has been obtained and associated with the claims folder.  
Moreover, the veteran underwent a VA examination in 
conjunction with this appeal.  

Hence, adjudication of this appeal, without another remand to 
the RO for specific consideration of the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  

Separate Diagnostic Codes identify the various disabilities.  
In addition, VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable as raised in 
the record and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The United States Court of Appeals for Veterans Claims 
(Court) has stated that where entitlement to compensation has 
already been established and increase in disability rating is 
at issue, present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1995).  


Right shoulder

The veteran contends that his right shoulder disability 
warrants a higher disability rating than the currently 
assigned 20 percent.

The veteran is currently rated under Diagnostic Code 5202.  

Pursuant to Diagnostic Code 5202, a 20 percent rating is 
warranted for the minor extremity for recurrent dislocation 
of the scapulohumeral joint with frequent episodes and 
guarding of all arm movements.  

Furthermore, under DC 5201, which pertains to limitation of 
motion of the arm, limitation of motion to 25 degrees from 
the side warrants a 40 percent rating for the major extremity 
and a 30 percent evaluation for the minor extremity.  
Limitation of motion midway between the side and shoulder 
level warrants a 30 percent evaluation for the major 
extremity and 20 percent for the minor extremity.  Limitation 
of motion at shoulder level warrants a 20 percent rating for 
either the major or minor extremity.  38 C.F.R. § 4.71a 
(2001).

Full range of motion of the shoulder is measured from zero 
degrees to 180 degrees in forward elevation (flexion), zero 
degrees to 180 degrees in abduction, and zero degrees to 90 
degrees in both external and internal rotation.  38 C.F.R. § 
4.71, Plate I (2001).  

Finally, disability of the musculoskeletal system is 
primarily the inability, due to damage or inflammation in 
parts of the system, to perform normal working movements of 
the body with normal excursion, strength, speed, coordination 
and endurance.  Functional loss may be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40.  

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.  

After careful consideration of all the evidence, the Board 
concludes that, while the veteran is receiving the maximum 
rating for recurrent dislocation of the shoulder joint, he is 
entitled to an increased rating under Diagnostic Code 5201, 
limitation of motion.

In this regard, although objective findings show that range 
of motion was limited in his shoulder to as much as 45 
degrees elevation and 40 degrees abduction, the veteran had 
complaints of pain and weakness, as well as the inability to 
use his arm to perform certain activities and overhead 
movements.  

Therefore, given the veteran's objective range of motion 
findings and taking into consideration pain and additional 
functional loss, the Board concludes that the veteran's right 
shoulder disability more nearly approximates that of a 30 
percent rating under Diagnostic Code 5201.  

The Board also notes, however, that there is no objective 
medical evidence demonstrating that the veteran suffers from 
ankylosis of the scapulohumeral articulation to warrant a 
rating higher than 30 percent under Diagnostic Code 5200.  
38 C.F.R. § 4.71a (2001).  

Thus, giving the veteran the benefit of the doubt, the Board 
concludes that a 30 percent rating evaluation, but no more, 
for the service-connected right shoulder disability is 
warranted.  


Right ulnar nerve entrapment

The veteran also contends that he is entitled to a rating 
higher than 30 percent for the service-connected right ulnar 
nerve entrapment.  

The veteran is currently rated 30 percent under Diagnostic 
Code 8516, paralysis of the ulnar nerve.  

Pursuant to Diagnostic Code 8516, a 30 percent rating is 
assigned for the minor extremity when there is severe 
incomplete paralysis.  A 50 percent rating for the minor 
extremity is warranted when the evidence establishes complete 
paralysis characterized as the "griffin claw" deformity, due 
to flexor contraction of the ring and little fingers, atrophy 
very marked in the dorsal interspace and the thenar and 
hypothenar eminences; loss of extension of the ring and 
little fingers, the inability to spread the fingers (or 
reverse), the inability to adduct the thumb; flexion of the 
wrist weakened.  38 C.F.R. § 4.124a.

After carefully analyzing the evidence, the Board concludes 
that the current 30 percent rating adequately compensates the 
veteran for the service-connected right ulnar nerve 
disability.  

In this respect, the Board notes that the veteran's right 
ulnar nerve disability has manifestations of weakness, pain, 
tenderness, swelling, edema, temperature and color changes, 
reduced reflexes and decreased sensation.  

Likewise, neurological testing has demonstrated that the 
veteran suffers from additional slowing of the ulnar sensory 
nerve with a concurrent loss of evoked amplitude and that he 
has trouble performing fine motor tasks.  

While the Board acknowledges the severity of these symptoms, 
the evidence does not show a complete paralysis of the right 
ulnar nerve.  The veteran does not exhibit a "griffin claw" 
deformity or atrophy in the dorsal interspace and thenar and 
hypothenar eminences.  

Although the veteran was unable to flex his fourth and fifth 
fingers and stated that he could no longer use his arm, the 
veteran was found to have normal range of motion in the elbow 
during the November 1998 and April 2000 VA examinations, as 
well as normal range of motion in the wrist and hand during 
the April 2000 VA examination.  

Likewise, there is no evidence that the veteran has lost 
extension of the ring and little fingers, even though they 
remain flexed, or that he cannot spread his fingers.  

During the November 1998 VA examination, the veteran stated 
that while he had problems performing fine motor tasks using 
his second through fifth fingers, he was fine using his first 
and second fingers.

Therefore, while the Board recognizes that the veteran's 
disability is severe and that he suffers from a degree of 
functional loss as a result of such disability, he is more 
appropriately rated under "severe incomplete paralysis," as 
the objective medical evidence does not demonstrate that he 
has suffered complete paralysis to warrant a higher rating.  

In conclusion, since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does not 
apply, and an increased rating for the veteran's service-
connected right ulnar nerve disability is not warranted.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).



ORDER

An increase rating of 30 percent for the veteran's service-
connected right shoulder disability is granted, subject to 
the regulations controlling the award of VA monetary 
benefits.  

An increased rating for the service-connected right ulnar 
nerve disability, greater than 30 percent, is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

